

117 HR 1969 IH: Medicare Advantage Integrity Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1969IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to address disparity in Medicare Advantage benchmark rates for regions with low Medicare fee-for-service penetration.1.Short titleThis Act may be cited as the Medicare Advantage Integrity Act. 2.Addressing disparities in Medicare Advantage benchmark levels based on penetration(a)In generalSection 1853(n) of the Social Security Act (42 U.S.C. 1395w–23(n)) is amended—(1)in paragraph (1)(B), by striking subsequent year and inserting subsequent year, subject to paragraph (6),; and(2)by adding at the end the following new paragraph:(6)Average geographic adjustment floorFor 2022 and each subsequent year, when calculating the adjusted average per capita cost under section 1876(a)(4) for the purposes of establishing the base payment amount specified in paragraph (2)(E), the average geographic adjustment shall not be less than 0.70 for any area. For purposes of the previous sentence, the Secretary may define the term average geographic adjustment by program instruction or otherwise. .(b)Ensuring plan payments flow to providersSection 1857(e) of the Social Security Act (42 U.S.C. 1395w–27(e)) is amended by adding at the end the following new paragraph:(6)Strengthening support to health care providersA contract under this section with an MA organization shall require that, with respect to any increase in blended benchmark amount attributable to section 1853(n)(6), the plan shall provide that no less than 50 percent of such increase is directed toward provider compensation..